McAdam, Ch. J.
The defendant was sued for a breach of a promise to marry. He appeared, and defended the action, denying the promise, and pleading infancy. The jury were told that if they found that the defendant was an infant, to find in his favor. The proofs were conflicting, and the jury found for the plaintiff. The defendant moved for a new trial, and that was denied. He now moves to set aside the judgment, on the ground that he was then an infant, but is now of full age, and that no guardian appeared for him at the trial. The difficulty is, the jury found that the defendant was of full age at the time of the promise, and the only mode of reviewing that adjudication in this court is by appeal.
Motion denied.